     Case 2:20-cv-02497-KJM-JDP Document 23 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11    JUDITH GIVENS, individually, and on      Case No. 2:20-cv-02497-KJM-JDP
      behalf of other members of the general
12    public similarly situated,               ORDER EXTENDING DEADLINE TO
                                               FILE DISMISSAL PAPERS
13                     Plaintiff,
                                               Hon. Judge Kimberly J. Mueller
14
                 vs.
15
      WELLS FARGO BANK, NATIONAL
16    ASSOCIATION and SELECT
      PORTFOLIO SERVICING INC.,
17
                       Defendants.
18
19

20

21

22

23

24

25

26

27

28
                                                     ORDER; CASE NO. 2:20-CV-02497-KJM-JDP
     740318938
     Case 2:20-cv-02497-KJM-JDP Document 23 Filed 03/11/21 Page 2 of 2


 1                                               ORDER

 2          Having considered the Joint Stipulation to Extend the Deadline to File Dismissal Papers

 3   submitted by Plaintiff Judith Givens and Defendant Wells Fargo Bank, N.A. (together the

 4   “Parties”), and for good cause showing, the extension requested by way of the stipulation is

 5   GRANTED. Accordingly, the Parties shall have through and including April 5, 2021 to file their

 6   dismissal documents pursuant to Local Rule 160(b). All other existing dates and deadlines in this

 7   matter remain unchanged.

 8          IT IS SO ORDERED.

 9   DATED: March 10, 2021.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                             ORDER; CASE NO. 2:20-CV-02497-KJM-JDP
